Citation Nr: 1010579	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  99-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from July 1967 to 
March 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 1997 rating decision in which the RO declined 
to reopen a claim for service connection for a back 
disability and denied service connection for PTSD.  The 
Veteran filed a notice of disagreement (NOD) in December 
1998, and the RO issued a statement of the case (SOC) in 
February 1999.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
1999.

In his April 1999 substantive appeal, the Veteran requested a 
videoconference hearing before a Veterans Law Judge.  In two 
May 1999 letters, the RO informed the Veteran that his 
hearing was scheduled for July 1999, however, the Veteran 
failed to report for the hearing.

In August 2000, the Board denied the Veteran's request to 
reopen a claim for service connection for a back disability 
and remanded the matter of service connection for PTSD to the 
RO for further action.  After accomplishing the requested 
action, the RO continued the denial of the claim for service 
connection for PTSD (as reflected in an October 2002 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

In a February 2003 decision, the Board denied service 
connection for PTSD.  The Veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2005 single-judge Order, the Court 
vacated the Board's February 2003 decision and remanded the 
matter to the Board for further action consistent with the 
Court's Order.  Judgment was entered by the Court in March 
2005.  In March 2008 the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) affirmed the Court's 
order and judgment.

In September 2008, the Board remanded the claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  After accomplishing the 
requested action, the AMC continued the denial of the claim 
(as reflected in a November 2009 SSOC), and returned the 
matter to the Board for further appellate consideration.  

For reasons expressed below, the Board has now characterized 
the appeal as encompassing the two matters set forth on the 
title page. 

The Board's decision on the matter of service connection for 
PTSD is set forth below.  The claim for service connection 
for psychiatric disability other than PTSD is addressed in 
the remand following the order; this matter is being remanded 
to the RO for further action..  VA will notify the appellant 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that the 
Veteran was previously represented by the American Legion and 
the North Carolina Division of Veterans Affairs.  In January 
2010, the Veteran clarified that he is currently represented 
by Hugh D. Cox, a private attorney, as reflected in a 
November 2008 VA Form 21-22a (Appointment of Attorney or 
Agent as Claimant's Representative).  The Board recognizes 
the change in representation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  While the Veteran has been diagnosed with PTSD, he did 
not engage in combat with the enemy, and there are no service 
records or other credible evidence that corroborates the 
occurrence of any alleged in-service stressor(s); the record 
also presents no basis for VA to make additional attempts to 
independently corroborate any reported stressor(s).




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, February and May 2001 post-rating letters 
requested information and evidence from the Veteran 
pertaining to his claim for PTSD, including specific 
information regarding his alleged PTSD stressors and any 
treatment he had received for PTSD.  A January 2009 post-
rating letter provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection for PTSD, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
January 2009 letter also requested that the Veteran provide 
specific information regarding his alleged PTSD stressors and 
provided him with a PTSD Questionnaire for this purpose.  In 
addition, the January 2009 letter specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claim (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 in effect prior to May 30, 2008), and 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Hence, the January 2009 
letter met Peligrini's and Dingess/Hartman's content of 
notice requirements.

The December 1997 RO rating decision reflects the RO's 
initial adjudication of the claim for service connection for 
PTSD.  After issuance of the January 2009 letter, and 
opportunity for the Veteran to respond, the November 2009 
SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
above-described notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); VA outpatient 
treatment records, and private medical records from Pitt 
County Memorial Hospital, Dr. Cotton, and Dr. Reese.  Also of 
record and considered in connection with the appeal are the 
Veteran's military personnel record, Internet research 
relating to the history of the U.S.S. Taluga, various written 
statements provided by the Veteran and by his friends and his 
representative, on his behalf.  No further RO action on this 
matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).
II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The Veteran has been diagnosed and assessed with PTSD, as 
reflected in his VA outpatient treatment records and May 2005 
reports of medical examinations from Drs. Cotton and Reese 
(private physicians).  This diagnosis notwithstanding, the 
Board finds that this claim must nonetheless fail because 
another essential criterion for establishing service 
connection for PTSD-credible evidence that any claimed in-
service stressor(s) actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a Veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
Veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If, however, the alleged stressor is not combat related, then 
the Veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau, 9 Vet. App. at 395.  See also 
Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 
289-290 (1994).

The Veteran has not specifically alleged, and the evidence 
does not suggest, that the Veteran engaged in combat with the 
enemy or that any of his alleged stressors were combat 
related.  Notably, the Veteran's DD-214 does not indicate 
that he received any combat related awards or medals, such as 
the Combat Infantryman Badge.  As the Veteran is not shown to 
have served in combat, he cannot establish the occurrence of 
a stressor on the basis of his assertions, alone; rather, 
credible evidence corroborating the occurrence of at least 
one of his claimed in-service stressors is required.

A May 1997 VA outpatient treatment record reflects that the 
Veteran reported several stressors during both military 
service and civilian life.  During service, he said he feared 
the ship would be hit by incoming fire and would explode 
because of the large amounts of aviation fuel aboard.  He 
also reported that another traumatic part of his service was 
"all the fire, destruction [they] caused women and 
children."  He described feelings of excessive guilt and 
survivor guilt.   During civilian life, he said that he was 
on a fishing boat that was truck by lightening.  He also said 
he was in car accident in 1968 and that the impact dislocated 
his pelvis and required hospitalization for one month.  

In June 2001, in response to requests for specific 
information regarding his alleged PTSD stressors, the Veteran 
submitted a summary of the U.S.S. Taluga's history.  The 
information reflects that the U.S.S. Taluga was deployed to 
the western Pacific six times during the Vietnam era, and 
served in the war zone along the Vietnamese coast 
replenishing units of the 7th Fleet.  The U.S.S. Taluga 
fueled the larger units as they supported carriers conducting 
strikes inland and offered support to small units engaged in 
Operation "Market Time."  

At the outset, the Board notes that certain stressors, such 
as the Veteran's general feelings of fear of being hit or 
killed are not be objectively verifiable.  In this regard, 
the Board observes that stressors that are general in 
description and involve events that would not be contained in 
a unit history or operational report are not objectively 
verifiable. Anecdotal experiences of this type simply cannot 
be verified independently.  See Cohen, 10 Vet. App. at 134 
("Anecdotal incidents, although they may be true, are not 
researchable. In order to be researched, incidents must be 
reported and documented.").

On the other hand, the Board notes that the Veteran's 
reported motor vehicle accident in which he injured his 
pelvis is potentially verifiable.  The Veteran's STRs, 
however, do not reflect that this incident occurred in 
service.  The February 1967 Report of Medical History 
reflects that the Veteran hurt his pelvic bone during 
civilian life in 1959.  Moreover, his STRs and military 
personnel records do not show that he was involved in a motor 
vehicle accident.  He was hospitalized in January and 
February 1969 for complaints of intermittent low back pain 
and was referred for a neuropsychiatric evaluation.  He was 
diagnosed with passive-aggressive personality disorder and it 
was recommended that he be separated from service.  In sum, 
there is no evidence corroborating that the Veteran's claimed 
stressor involving a motor vehicle accident that occurred in 
service.  

Additionally, the Board finds that there is no basis for VA 
to undertake any further development to verify the Veteran's 
claims PTSD stressors.  See 38 C.F.R. 
§ 3.159(c)(2)(i) ("In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records") 
and  VA's Adjudication Manual Rewrite, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, 14(d)  ("At a minimum, the 
Veteran must provide the following: a stressor that can be 
documented, the location where the incident took place, the 
approximate date (within a two month period) of the incident, 
and the unit of assignment at the time the stressful event 
occurred."  In this regard, the record reflects that the 
Veteran has repeatedly been asked to provide specific 
information pertaining to his alleged PTSD stressors, but he 
has not provided any information capable of corroboration-
other than the motor vehicle accident mentioned above.  The 
Board also points out that, in a January 2009 letter, the AMC 
requested that he provide additional information and provided 
him with a PTSD Questionnaire to fill out, but he failed to 
respond.  

On these facts, the Board must conclude that there is no 
verified or verifiable stressor to support the claim.  The 
occurrence of a claimed in-service stressor has not been 
established independently, and the record presents no 
reasonable basis for VA to make any attempts to independently 
corroborate any reported stressors.  The Board also notes 
that the Veteran also has not furnished any objective 
evidence that supports the actual occurrence of any claimed 
in-service stressor(s).

As there is no credible evidence that a claimed in-service 
stressor occurred, an essential criterion for establishing 
service connection for PTSD, the criteria for service 
connection for PTSD are not met, and the claim must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

In light of the current state of the record and recent United 
States Court of Appeals for Veterans Claims (Court) 
precedent, the Board finds that further RO action on the 
matter of service connection for a psychiatric disability 
other than PTSD is warranted.

Recently, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held that the Board erred in not considering the scope 
of a Veteran's claim for service connection for PTSD as 
including any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, psychiatric diagnoses of record and other 
information.  

In the instant case, the record reflects psychiatric 
diagnoses other than PTSD.  VA outpatient treatment records 
reflect a diagnosis of major depression in May 1997, and 
include a note to rule out bipolar disorder in May 2004.  

Given the presence of these other diagnoses, the Board finds 
that, consistent with the ruling in Clemons, the Veteran's 
appeal must be broadly construed to also encompass a claim 
for service connection for psychiatric disability other than 
PTSD.  As explained in the decision above, however, denial of 
the Veteran's more specified claim for service connection for 
PTSD is appropriate, as this claim has been developed to the 
extent possible and must be denied on the basis of the lack 
of corroborating evidence of the occurrence of an in-service 
stressor.  However, to avoid any prejudice to the Veteran, 
the remaining matter of the Veteran's claim for service 
connection for a psychiatric disability other than PTSD must 
be addressed by the RO, in the first instance.  Hence, a 
remand of this matter to the RO is now appropriate.

Prior to adjudicating the claim, the RO should obtain and 
associate with the claims file all outstanding VA treatment 
records.  The claims file includes VA outpatient treatment 
records from the Durham VA Medical Center (VAMC) dated 
through November 2008.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any records of treatment for psychiatric 
disability from the Durham VAMC since November 2008, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim 
remaining on appeal (to include arranging for the Veteran to 
undergo further examination, if warranted).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the Durham 
VAMC all records of evaluation and/or 
treatment for the Veteran's psychiatric 
disability, since November 2008.  The RO 
must follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for service 
connection for psychiatric disability 
other than PTSD.  The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination of the Veteran, if 
appropriate), the RO should adjudicate the 
claim for service connection for 
psychiatric disability other than PTSD in 
light of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his attorney an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


